DETAILED ACTION
	This office action is in response to the amendment filed on 09 September 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, please note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Status
	Claims 1-20 are currently pending: 1-16 have been amended.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 09 September 2022 has been reviewed and considered by the examiner.
Response to Amendment
	Applicant’s arguments (see REMARKS filed on 09 September 2022), with respect to the rejection of claims 1, 13 and 15 under 35 USC §102(a)(1), and the rejection of claims 1-16 under 35 USC §103, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of amended claims 1-16.
	In view of changes made to claims 4 and 15 in response to issues raised in a previous Office Action, the objection to claims 4 and 15 is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 13 and 15 are rejected under U.S.C. 103 as being unpatentable over Wivell et al (US 2012/0179433 A1; Wivell), in view of Schpok J.S. (US 2014/0232717 A1; Schpok).
RE Claim 1, Wivell discloses a method for blending elevation data (Wivell: [0013], disclosing a method for merging geospatial data sets to reduce detectable or visible seams between the data sets, [0014], use of Poisson’s equation to smooth/blend elevation data), comprising: receiving a first dataset with a first set of elevation data for a geographic area; receiving a second dataset with a second set of elevation data for the geographic area (Wivell: fig. 2, ‘provide 1st/2nd GDSs for corresponding 1st/2nd geospatial regions’ 71 → ‘generate seam-smoothed geospatial data … and adjacent portions of 1st/2nd geospatial regions’ 72 (to generate seam-smoothed geospatial data from 1st and 2nd  geospatial data sets (GDSs), said 1st and 2nd data sets are received); [0014-0017], disclosing use of a first and/or a second geospatial data set for generating seam smoothed/blended geospatial data in a selected region, and then merging first and second data sets based on the seam-smoothed/blended geospatial data, [0027], “data sets 60, 61 may be digital elevation model (DEM) data sets each corresponding to a particular geographic region or area”); implicitly teaches determining a distance for a blend region for transitioning between the first dataset and the second dataset (Wivell: fig. 4, illustrating arrangement of first GDS 60, second GDS 61, and blend region 62; [0030], disclosing application of Poisson equation (see equation 1) to data from one or both GDSs, where Wivell’s Poisson equation implicitly comprises distance information for blend region 62 relative to regions 60 and 61); extrapolating elevation data from the second set of elevation data for one or more datapoints in the blend region (Wivell: [0031-0032], application of Poisson’s equation (equation 1) to generate seam-smoothed geospatial data, where seam-smoothed geospatial data is extrapolated from elevation data of GDSs 60 and 61 or only one of said GDSs in some embodiments); discloses applying a blend function to blend the extrapolated elevation data in the one or more datapoints in the blend region with the first set of elevation data to generate blended elevation data in the blend region (Wivell: [0033], application of Poisson equation to smooth/blend extrapolated elevation data); and generating an image with the first set of elevation data, the second set of elevation data, and the blended elevation data for the geographic area (Wivell: [0032], disclosing the generation and display of an image comprising GDSs 60-61 and seam-smoothed region 62).
However, although Wivell does not appear to expressly teach,
Schpok (in the field of merging models of varying resolution) discloses the concept of determining a distance for a merge (e.g., blend) region for transitioning between a first dataset and a second dataset, wherein the distance is based on a difference between resolutions of the first dataset and the second dataset (Schpok: [0021-0024], disclosing the propagation of a first distance field to give weighted distance values in an extended region, the propagation of a second distance field resulting in different weighted distance values in the extended region, and a cumulative distance field giving weighted distance values based on the first distance field and the second distance field, where respective first and second distance fields correspond with data sets of different resolutions).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Schpok’s determination of a distance for a merge region for transitioning between a first dataset and a second dataset (where said first and second dataset have different resolutions), with Wivell’s blending of elevation data from a first elevation dataset and a second elevation dataset so the combined Wivell/Schpok method determines a distance for a blend region for transitioning between the first dataset and the second dataset, wherein the weighted distance is based on a difference between resolutions of the first dataset and the second dataset. Further, the motivation for combining Schpok’s determination of a distance for a merge region with Wivell’s method would have been to improve the accuracy and appearance of the merged region by biasing said merged region toward the higher resolution, presumably more accurate set of data values (Schpok, [0024]). 
RE Claim 13, Wivell/Schpok discloses the method of claim 1, and in addition Wivell teaches the blend function is a continuous function (Wivell: Poisson equation (equation 1); [0030, 0033], “An exemplary Poisson partial differential equation (PDE) that may be used for the seam-smoothing … This is accomplished by iteratively solving, for the mathematical description of the selected geospatial region 62, the Poisson PDE of equation (1) in this overlapped region. The implementation of the Poisson PDE has the effect of matching the internal variation in the overlap area with the elevation postings that bound the overlap area”).
RE Claim 15, Wivell/Schpok discloses the method of claim 1, and Wivell further teaches causing the image to be presented on a display (Wivell: fig. 3, ‘merge 1st/2nd GDS based upon seam-smoothed geospatial data’ 73’ → ‘display geospatial model image based upon merged 1st/2nd GDSs’ 76’; [0032], “The resulting final geospatial data set (e.g., DEM) may be displayed on the display 53, at Block 76'”).
	 
Claims 2-3 are rejected under U.S.C. 103 as being unpatentable over Wivell, in view of Schpok, and further in view of Estes et al (US 2012/0119879 A1; Estes).
RE Claim 2, Wivell/Schpok teaches the method of claim 1.
Yet, even though Wivell/Schpok does not expressly disclose,
 Estes (in the field of surveillance systems) teaches a method of filling holes in map data by determining a nearest datapoint in a second set of elevation data; and using an elevation value from the nearest datapoint to establish an extrapolated elevation data (Estes: [0044], “In yet another embodiment of the invention, only some of the points on the map 300 are defined in terms of altitude. In such an embodiment, the altitude for points that are not defined can be extrapolated from adjacent points that do have defined altitudes. For example ... points closest to the first point can be used to extrapolate the altitude for the first point”).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Wivell/Schpok’s method of filling a blend region with elevation data with Estes’ method of determining a nearest datapoint in a second set of elevation data, and then using an elevation value from the nearest datapoint to establish an extrapolated elevation data so the combined Wivell/Schpok/Estes method determines, for each datapoint in a blend region, a nearest datapoint in the second set of elevation data, and using an elevation value from the nearest datapoint to establish an extrapolated elevation data. Further, the motivation for modifying Wivell/Schpok’s method with Estes’ method would have been to generate elevation data in a blended region more representative of local variations in elevation since Wivell/Schpok’s method may smooth local elevation features a little too much.
However, although Wivell/Schpok/Estes does not explicitly disclose,
a person having ordinary skill in the art (a PHOSITA) may apply concepts suggested and expressly taught by Wivell/Schpok/Estes to determining a nearest datapoint in the second set of elevation data; and using an elevation value from the nearest datapoint as the extrapolated elevation data (Estes: [0044], “For example ... points closest to the first point can be used to extrapolate the altitude for the first point ... In illustrative embodiments, various other extrapolation techniques can also be used”).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to use an elevation value from the nearest datapoint as the extrapolated elevation data and then determine for each datapoint in Wivell/Schpok/Estes’ blend region an elevation value from a respective nearest datapoint, with the expected benefit of speeding up the determination of elevation values in a blend region.
RE Claim 3, Wivell/Schpok discloses the method of claim 1, and even though Wivell/Schpok fails to expressly teach,
Estes discloses a method of filling holes in map data by determining a plurality of nearest datapoints in the second set of elevation data; and using an average of elevation values from the plurality of the nearest datapoints as the extrapolated elevation data for the datapoint (Estes: [0044], “In yet another embodiment of the invention, only some of the points on the map 300 are defined in terms of altitude. In such an embodiment, the altitude for points that are not defined can be extrapolated from adjacent points that do have defined altitudes. For example ... points closest to the first point can be used to extrapolate the altitude for the first point. In such an example, the method uses a second point, at 30.000 degrees latitude and 19.999 degrees longitude with an altitude of 4 feet, and a third point, at 30.000 degrees latitude and 20.001 degrees longitude with an altitude of 10 feet, to assume that the altitude for the first point is about 7 feet.”).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to modify Wivell/Schpok’s method of filling a blend region with elevation data with Estes’ method of determining nearest datapoints in a second set of elevation data, and then using elevation value from the nearest datapoints to establish an extrapolated elevation data so the combined Wivell/Schpok/Estes method determines, for each datapoint in a blend region, nearest datapoints in the second set of elevation data, and using elevation values from the nearest datapoints to compute an average extrapolated elevation data. Further, the motivation for modifying Wivell/Schpok’s method with Estes’ method would have been to generate elevation data in a blended region more representative of local variations in elevation since Wivell/Schpok’s method may smooth local elevation features a little too much.

	Claim 6 is rejected under U.S.C. 103 as being unpatentable over Wivell, in view of Schpok, and further in view of Dittert et al (US 2012/0063675 A1; Dittert).
RE Claim 6, Wivell/Schpok teaches the method of claim 1, and Wivell implicitly discloses identifying at least one datapoint in the blended elevation data (Wivell: [0030], disclosing use of Poisson’s equation for seam-smoothing region 62, where Poisson’s equation is applied iteratively to determine filled elevation at each point in region 62 (identifying individual datapoints in blended region is implicit in use of Poisson’s equation)).
 Still, although Wivell/Schpok does not explicitly teach,
Dittert (in the field of coloring digital media) discloses determining a radius within an image region from at least one datapoint; applying a blur kernel to a plurality of datapoints within the radius; and updating the image region blended elevation data for the plurality of datapoints based on the blur kernel (Dittert: [0099], “a color smoothing radius (e.g., used to perform color ‘blurring’ or smoothing to average out or otherwise reduce high frequency distortions without unduly degrading the color matching” (note, blur kernel is implied)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Dittert’s method of applying a blur kernel to update image data within an image region with Wivell/Schpok’s method, applied to blended elevation data in a blend region, in order to provide a localized smoothing of data within the blend region in instances where Poisson’s weighted distance equation is applied using a small base of support.

Claims 8-11 are rejected under U.S.C. 103 as being unpatentable over Wivell, in view of Schpok, and further in view of Gremmert et al (US 2002/0120632 A1; Gremmert).
RE Claim 8, Wivell/Schpok teaches the method of claim 1, and although Wivell/Schpok does not appear to expressly disclose,
Gremmert (in the field of terrain data management) teaches elevation data for a dataset is low resolution data (Gremmert: [0021], disclosing terrain datasets comprising elevation data may be stored in multiple resolutions, such as every 0.1 mile high resolution data and every 10 miles low resolution data).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Gremmert’s low resolution elevation data with Wivell/Schpok’s method in order to increase the flexibility of the combined Wivell, modified by Schpok/Gremmert, method by enabling the processing of elevation data of different resolutions.
RE Claim 9, Wivell/Schpok/Gremmert discloses the method of claim 8, and Wivell also teaches elevation data is obtained using radar derived sources (Wivell: [0027], “the first and second geospatial data sets 60, 61 may be obtained by suitable sources such as LIDAR, optical imagery, SAR/IFSAR, etc.”).	
RE Claim 10, Wivell/Schpok teaches the method of claim 1.
However, even though Wivell/Schpok does not appear to explicitly disclose,
Gremmert teaches elevation data for a dataset is high resolution data (Gremmert: [0021], disclosing terrain datasets comprising elevation data may be stored in multiple resolutions, such as every 0.1 mile high resolution data and every 10 miles low resolution data).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Gremmert’s high resolution elevation data with Wivell/Schpok’s method in order to increase the flexibility of the combined Wivell, modified by Schpok/Gremmert, method by enabling the processing of elevation data of different resolutions.
RE Claim 11, Wivell/Schpok/Gremmert discloses the method of claim 10, and in addition Wivell teaches elevation data is obtained using laser derived sources (Wivell: [0027], “the first and second geospatial data sets 60, 61 may be obtained by suitable sources such as LIDAR, optical imagery, SAR/IFSAR, etc.”).

	Claim 12 is rejected under U.S.C. 103 as being unpatentable over Wivell, in view of Schpok, and Gremmert, and further in view of Fox et al (US 9,984,455 B1; Fox).
RE Claim 12, Wivell teaches the method of claim 1, and even though Wivell/Schpok does not appear to expressly disclose,
Gremmert teaches elevation data of a first dataset and elevation data from a second dataset include high resolution data (Gremmert: [0021], disclosing terrain datasets comprising elevation data may be stored in multiple resolutions, such as every 0.1 mile high resolution data and every 10 miles low resolution data (as disclosed, then, the first dataset may be a high resolution dataset and the second dataset may also be a high resolution dataset)).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Gremmert’s high resolution elevation data with Wivell/Schpok’s method in order to obtain merged data comprising blended region(s) of high resolution elevation data.
Even so, although Wivell/Schpok/Gremmert fails to expressly teach,
Fox (in the field of land rehabilitation methods) discloses data of a first dataset is obtained at a first time period and data of a second dataset is obtained at a second time period (Fox: fig. 7; col. 15:1-3, disclosing the use of digital elevation model (DEM) data to combine images (elevation data), col. 30:35-38, “The user may have the option, not shown, of viewing high-resolution images of the transect 720 taken at different times”).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Fox’s first dataset obtained at a first time period and second dataset obtained at a second time period with Wivell/Schpok/Gremmert’s elevation data of a first dataset and elevation data of a second dataset in order to further increase the flexibility of the combined system by allowing datasets obtained at different times to be merged and used to fill areas identified as blend regions with elevation values.

	Claim 14 is rejected under U.S.C. 103 as being unpatentable over Wivell, in view of Schpok, and further in view of Seymour et al (US 6,141,454 A; Seymour).
RE Claim 14, Wivell/Schpok teaches the method of claim 13, and even though Wivell, modified by Schpok, does not appear to expressly disclose,
Seymour (in the field of geographic information systems (GIS)) teaches a blend function is one or more of a cosine function, higher order polynomials functions, or logarithmic functions (Seymour: col 3:9-20, disclosing a bi-cubic polynomial function for blending/smoothing elevation data).
Thus, before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to modify Wivell/Schpok’s method to use Seymour’s bi-cubic blend function, with the expected benefit of using a well-known interpolation method to blend extrapolated elevation data in instances where Poisson’s weighted distance equation utilizing a limited base of support is used to determine extrapolated elevation values (limited base of support speeds up the determination of extrapolated values, but may result in noisy elevation values).
Allowable Subject Matter
Claims 4-5 and 7 are objected to as being dependent upon a rejected base claim (claim 1), but would be allowable if rewritten in independent form including all limitations of any intervening dependent claims and limitations of the base claim.
Claims 16-20 are allowed.
In addition, the following is an examiner's statement of reasons for allowance:
As per claims 4-5, Wivell/Schpok/Estes discloses the method of claim 3.
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “further comprising: for each nearest datapoint of the plurality of nearest datapoints: extending a [[an]] ray from the nearest datapoint a distance into the second set of elevation data to a datapoint at the end of the ray; and computing an elevation difference between an elevation value for the nearest datapoint and another elevation value for the datapoint at an end of the ray to determine a general slope value for the nearest datapoint; and using an average of the general slope value for the plurality of nearest datapoints as the extrapolated elevation data for the datapoint”.
As per claim 7, Wivell/Schpok discloses the method of claim 1.
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “further comprising: creating three dimensional polygonal meshes for each datapoint in the blended elevation data; for each vertex of the three dimensional polygonal meshes: computing normals for each face and for each vertex; averaging the normals together; and determine whether to move the vertex up or down based on the averaging of the normals”.
As per independent claim 16, Wivell discloses a method for filling gaps in geographic data (Wivell: fig. 4; [0013], disclosing a method for merging geospatial data sets to reduce detectable or visible seams between the data sets), comprising: identifying at least one gap in geographic data for a geographic region (Wivell: fig. 4, illustrating gap region 62); determining a plurality of datapoints in the geographic data on an edge of the gap (Wivell: fig. 4; [0031], disclosing the determination of boundary edge positions along interfaces 63t, 63b, 63l, and 63r of fig. 4); and filling in the gap with extrapolated geographic data based on the elevation value for each datapoint on the edge of the gap (Wivell: [0031-0032], application of Poisson’s equation (equation 1) to generate seam-smoothed geospatial data, where seam-smoothed geospatial data is extrapolated from elevation data of GDSs 60 and 61 or only one of said GDSs in some embodiments).
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “for each datapoint on the edge, extending a plurality of rays from the datapoint a distance; if a ray of the plurality of rays contacts a second datapoint on the edge of the gap, determining an elevation value for the ray using a first elevation value for the datapoint and a second elevation value of the second datapoint; storing the elevation value for each ray of the plurality of rays for the datapoint”.
Please note, any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but, respectfully, are moot in view of the new ground(s) of rejection necessitated by amendment. In particular, new prior art reference Schpok (US 2014/0232717 A1), in combination with previously cited prior art, is now relied upon for amended limitations.	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F VALDEZ whose telephone number is (571)270-3744.  The examiner can normally be reached M-F: 0730-1600 hrs EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611